Lumpkin and Beck, JJ.,
dissenting. The allegations indicate an equitable petition rather thifn an action of ejectment or complaint for land. The plaintiff stated, that, “for herself and one minor child,” she “brings this her equitable petition,” and at the close of the allegations she again said: “Wherefore, your petitioner’s husband being- dead, and she and her minor child being the only beneficiaries left, she brings this her equitable petition and prays,” etc. She alleged that “Petitioner further shows that she was ignorant of her rights under her homestead, and not knowing of the rights of the defendant, James H. Purcell, she and her minor children vacated said homestead, by reason of the demands and threats made by the defendant, James PI. Purcell, and that he immediately took charge and possession of same.” It was further alleged that at the time when the demand was made by defendant he insisted that he had title to the property, and it appeared that this occurred about sixteen years before the suit was brought. The prayers of the petition were for restoration of the possession; to recover the profits of the homestead, together with the value of the timber which it was alleged that the principal defendant (Purcell) had removed and sold, receiving value therefor; “that she have such other and further relief in this ease as in equity and justice may seem meet and proper;” and for process) We think the action was an equitable one, and that the case is controlled by the decisions in Taylor v. James, 109 Ca. 327 (4), (5), (34 S. E. 674), and McWhorter v. Cheney, 121 Ga. 541 (49 S. E. 603).